*19OPINION ON PETITION TO REHEAR
FONES, Justice.
The Commissioner of Revenue has filed a petition to rehear complaining that we failed to address the issue of plaintiffs standing to bring this action.
The Commissioner says that the incidence of the transfer tax is declared by statute to be imposed upon the holder or owner of the indebtedness, and that the Union Planters Bank, Trustee, is the holder or owner of the instruments, “on behalf of the bond holders.” The opinion heretofore rendered reflects that the only instrument taxed showed St. Joseph Hospital as debtors and plaintiff Board as owner of the indebtedness. The fact that plaintiff assigned the debt to Union Planters Bank, Trustee, did not remove plaintiff from the category of owner, for the purpose of determining whom the incidence of the tax is imposed upon.
The fact that both the Board and Union Planters Bank, Trustee also occupy the role of debtor in their relationship to the bond holders does not defeat plaintiffs standing. The decision on its merits was predicated on the intent and purpose of the Legislature in creating health and educational facilities corporations and the express exemption in T.C.A. § 67-4-409(f)(l).
The stipulation in this case expressly says plaintiff paid the tax and the remainder of the Commissioner’s arguments are the same as the standing arguments made in Austin Co. v. Woods, 620 S.W.2d 73 (Tenn.1981), which we rejected.
The petition to rehear is denied. Costs are adjudged against the Commissioner.
COOPER, C.J., and BROCK, HARBI-SON and DROWOTA, JJ., concur.